El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Hnmacao presentó José Ja-cinto Nicolás Polanco en 9 de octubre de 1917 demanda ju-rada contra August y Constant G-offinet con súplica de que se declarara inefectiva e insubsistente cierta hipoteca cons-tituida por el demandante sobre finca de su propiedad a favor de los demandados y nulo el procedimiento ejecutivo hipotecario promovido por éstos contra aquél en cobro del montante-de la hipoteca, condenando además a los demanda-dos al pago de $10,500 en concepto de indemnización de daños y perjuicios causados al demandante en virtud de la ejecu-ción.
Con la anterior demanda radicó José Jacinto Nicolás Po-lanco en la misma corte una petición de aseguramiento de efectividad de la sentencia que pudiera recaer a su favor, solicitando se dispusiera que en caso de venta judicial de la finca hipotecada en el curso del procedimiento hipotecario re-tuviera el márshal de la corte la totalidad del precio de la venta y de cualquier otra cantidad que los ejecutantes de-bieran percibir hasta la terminación del pleito, y además que se embargasen bienes de los demandados hasta la cantidad de $10,500 o en su defecto se les exigiera una buena y sufi-ciente garantía para responder al pago de cualquier senten-cia que dictara la corte a favor del demandante.
Es de notar que la indemnización de $10,500 por razón de daños y perjuicios se hace derivar no de la retención del precio de la venta que se obtuviera en el remate de la finca hipotecada, sino de la promoción del procedimiento hipote-cario seguido para el cobro de la hipoteca, y que la solicitud de retención y embargo no contiene alegación alguna acerca de que el peticionario tuviera solvencia notoria y suficiente.
La corte por orden de 10 de octubre de 1917 declaró con lugar el aseguramiento de sentencia, ordenando en su con-secuencia al márshal la retención y embargo solicitados.
Los demandados, que aún no habían comparecido ante la *325corte ni tampoco habían sido emplazados personalmente, comparecieron en 23 de octubre de 1917 y solicitaron se de-jara sin efecto la orden de 10 de octubre por haberse' dictado sin prestación de fianza alguna que en su día les resarciera de daños y perjuicios, y sin haberse comprobado ante's la solvencia del demandante, extremo que ni siquiera fué ale-gado en la solicitud de aseguramiento y que los demandados niegan por modo absoluto, infringiendo así el artículo 175 del Reglamento para la ejecución de la Ley Hipotecaria, como también fué infringida al decretarse el embargo por $10,500 la sección 4a. de la ley especial" de aseguramiento de sentencias que sólo libera al solicitante de prestación de fianza cuando consta claramente en documento auténtico que la obligación es exigible, lo que no sucede en el presente caso respecto de los daños y perjuicios reclamados.
Discutida la anterior moción de'los demandados la corte resolvió, por orden de 17 de' noviembre, 1917, de acuerdo con las partes, que el demandante prestara una fianza de $3,000 para reembolsar a la parte demandada de los daños y perjuicios que se le pudieran ocasionar caso que el pleito se resolviese a su favor, concediendo tres días al demandante para prestar dicha fianza.
En vista de que José Jacinto Nicolás Polanco no había prestado aun en 3 de diciembre de 1917 la fianza ordenada y convenida a pesar de haber transcurrido con exceso el plazo que para ello le fué señalado, y no estando en su ánimo pres-tar tal fianza según manifestaciones verbales de sus aboga-dos .a la representación de los demandados, éstos presentaron escrito en la misma fecha insistiendo en su primera moción de 23 de octubre y solicitando se dejara sin efecto la orden de aseguramiento de sentencia comprensiva de la retención y embargo decretados contra bienes de los demandados.
Esa nueva moción fué discutida ampliamente por las par-tes y sobre ella dictó resolución la corte en 23 de enero de 1918 declarándola con lugar y dejando sin efecto la reten-ción y embargo ordenados en octubre 10, 1917, a menos que *326el demandante preste una fianza de $3,000 para retener la cantidad importe de la venta en el procedimiento de ejecu-ción hipotecaria y de $2,000 para practicar el embargo de los bienes de los demandados.
Esa resolución ha sido apelada por la parte demandante, y para obtener su revocación alega como motivos los siguien-tes :
Io. Que la corte infringió las disposiciones del artículo 22 del Código de Enjuiciamiento Civil al dar consideración a la moción de los demandados que había sido presentada fuera del término legal.
2o. Que la corte debió desestimar la moción por ser sus fundamentos insuficientes.
3o. Que la corte cometió error al decidir las cuestiones de hecho levantadas en la moción, sin dar a la parte apelante una oportunidad para contradecir con pruebas las imputa-ciones de los apelados sobre carecer de solvencia notoria y suficiente.
No aparece que la parte apelada levantara en la corte inferior cuestión alguna sobre aplicación del artículo 22 del Código de Enjuiciamiento Civil, tal como quedó enmendado por ley de 8 de marzo de 1905, cuyo artículo concede a los jueces de distrito la facultad de dictar en sus despachos, entre otras órdenes, las encaminadas a asegurar la efectivi-dad de la sentencia, con derecho a la parte o partes agravia-das de oponerse dentro de los cinco días siguientes a la re-solución recaída. De todos modos al discutirse la moción de los demandados de 23 de octubre de 1917 para que se de-jara sin efecto la orden de aseguramiento de sentencia del día 10 del propio mes, la parte apelante estuvo conforme y convino en prestar una fianza de $3,000 para reembolsar a los demandados de los daños y perjuicios que se les pudieran causar, caso que el pleito se resolviese a su favor. El de-mandante no cumplió ese convenio y hoy no puede pretender se prive a los demandados de insistir en que se deje sin efecto la expresada orden de aseguramiento de sentencia.
*327La Corte de Distrito de Humacao procedió con razón de-recha al dictar la resolución apelada de 23 de enero de 1918,' pnes esa resolución se ajusta a los preceptos del artículo 175' del Reglamento para la ejecución de la Ley Hipotecaria, que en la parte atinente dice así: • '
“Al tiempo de interponerse la demanda (sobre nulidad del título^ o de las actuaciones del procedimiento sumario para, el cobro del crédito hipotecario) o durante el curso del pleito podrá solicitarse que se asegure la efectividad de la sentencia, con retención del todo o una parte de la cantidad que por el procedimiento ejecutivo' deba, entregarse al ejecutante. El juez decretará esta retención en vista de los documentos que se presenten, si estima bastantes las razones que se aleguen * * *. Si el que solicitare esta medida no tuviere solvencia notoria y suficiente, el juez deberá exigirle previa y bas-tante garantía para responder de los intereses de demora y del resar-cimiento de cualesquiera otros daños y perjuicios que puedan oca-sionarse al acreedor.”
Como se ve, la retención del todo o una parte de la can-tidad que por el procedimiento ejecutivo deba entregarse al ejecutante, ha de decretarse por el juez en vista de los documentos que se presenten y a él incumbe apreciar si son' o no bastantes las razones que se aleguen para obtener la retención. La previa y bastante garantía a que se alude en el último inciso del precepto legal transcrito debe exi-girse para responder de los intereses de demora y del re-sarcimiento de cualesquiera otros daños y perjuicios qué puedan ocasionarse al acreedor cuando el deudor no tuviere solvencia notoria y suficiente. La solvencia notoria y sufi-ciente de José Jacinto Nicolás Polanco que él ni siquiera alegó ha sido impugnada por los acreedores demandados y el deudor Polanco ha tenido oportunidad al discutirse la mo-ción para demostrar su solvencia notoria y suficiente. No aprovechó esa oportunidad y hoy no puede quejarse de que la corte de Humacao apreciando dentro de sus facultades que no tenía solvencia notoria y suficiente le exigiera fianza de $3,000 para obtener la retención.
*328Ciertamente que en la orden de octubre 10, 1917, se de-cretó el aseguramiento de sentencia sin exigirse fianza al-guna, pero esa orden fué dictada sin audiencia de los de-mandados que aún no Rabian comparecido en el juicio y antes que fuera impugnada la solvencia del deudor Polanco. Una vez becba la impugnación no incumbía al acreedor sino al deudor justificar ante la autoridad judicial su solvencia no-toria y suficiente.
Para estimar la procedencia o improcedencia de la fianza de $2,000 para practicar el embargo de bienes de los deman-dados, no debemos acudir a precepto alguno de la Ley Hi-potecaria sino a la ley de aseguramiento de sentencias apro-bada en marzo Io. de 1902, puesto que se trata de reclamación de daños y perjuicios no originados con motivo de la reten-ción de que se trata como bemos dicbo antes, sino por la promoción del procedimiento ejecutivo sumario iniciado por August y Constant G-offinet contra Polanco, calculados en $10,500. Esa ley libera al solicitante de la prestación de fianza si consta claramente en documento auténtico que la obligación es exigible, y la obligación de daños y perjuicios que se reclama no consta en documento auténtico ni tam-poco ba sido confesada por los demandados. Su existencia y cuantía será apreciada en su día por el tribunal.
Para que el aseguramiento de sentencia pueda decretarse sin fianza, es necesario que aparezca claramente de docu-mento auténtico que la obligación es exigible, lo que quiere decir no sólo que los documentos en que se base la petición sean auténticos, sino también que fácilmente, sin gran difi-cultad, pueda el juez venir en conocimiento de que realmente la obligación existe y puede reclamarse. Avalo v. Porrata et al., 19 D. P. R. 20. Esos requisitos no se llenan en el pre-sente caso.
Por las razones expuestas es de confirmarse la resolución apelada.

Confirmada la resolución apelada.

*329Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.